Citation Nr: 0109794	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-23 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from June 1965 to 
August 1973.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
November 1996.  That decision was not appealed. 

2.  Evidence received since November 1996 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The appellant is not service connected for any disorders.


CONCLUSIONS OF LAW


1.  The RO's November 1996 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

3.  The criteria for a total disability rating due to 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD - New and Material Evidence.

Service connection for PTSD was denied by a November 1996 
rating decision.  In that decision, the RO determined that 
the evidence of record did not establish that a stressful 
experience occurred in service.  The appellant was notified 
of that decision in November 1996.  A timely appeal was not 
filed and that decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  To reopen 
the claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The evidence before the RO in November 1996 included the 
appellant's service medical records, service personnel 
records, post-service medical records, a letter from the U.S. 
Army and Joint Services Environmental Support Group (ESG), as 
well as the appellant's assertions as to stressors sustained 
in service and that his PTSD is due to such stressors.  

Service medical records show that in December 1965, the 
appellant was seen for symptoms of trouble breathing, pain in 
the chest and shoulders, and loss of sleep, and was diagnosed 
with anxiety.  He was seen for the same symptoms in January 
1966 and he was diagnosed with myalgia.  Medical examinations 
in 1965, 1967, 1969, 1970, and 1973, indicated no complaints 
(e.g., nervous trouble of any sort) or findings of a 
psychiatric disorder.  A psychiatry service clinical record 
cover sheet, dated in February 1972, indicates that he 
underwent observation for psychiatric disease, and that none 
was found.  

The appellant's service personnel records indicate that he 
was in Korea from November 1965 to October 1966, in Germany 
from November 1966 to February 1968, and in Vietnam from 
April 1968 to May 1969 and from January 1971 to January 1972.  
During his first tour to Vietnam, he was assigned to the 1st 
Admin. Co., 1st Infantry Division.  During his second tour in 
Vietnam, he was assigned to the 3rd Field Hospital.  During 
his tours in Vietnam, his military occupational specialty was 
first cook.  He participated in numerous campaigns while in 
Vietnam and received the following awards:  National Defense 
Service Medal, Vietnam Service Medal (2 awards), Bronze Star 
Medal (awarded while he was at the 1st Infantry Division in 
Vietnam), Vietnam Campaign Medal with DVC 60, Good Conduct 
Medal (2 awards), and the Marksman Rifle Badge (M-16). 

Post service medical records before the RO in 1996 indicate 
that the appellant received outpatient mental health 
treatment in February and March 1978 for psychiatric 
symptoms.  Outpatient treatment records in 1989 also indicate 
that he received psychiatric treatment; his diagnoses 
included PTSD and dysthymic disorder.   

In a statement dated in July 1989, the appellant reported 
numerous stressors which he allegedly sustained in service.  
He reported that in November 1968, while assigned as a cook 
to the 1st Infantry, Division "Big Red One" - 1st 
Administrative Company, Di An, Vietnam, there was an incident 
when his bed was hit by mortar just 10 minutes after he had 
gotten up; he was the only one in the barracks at that time.  
Also during this assignment, his duties included traveling 
between the kitchen in Phu Loi to the field, where he was 
involved in several fire fights, and saw many people being 
killed and blown up.  During a break one time in Loi Khe, he 
was sitting around and talking and a group next to him was 
blown up by a grenade.  These people were less than 100 yards 
from him.  During the Tet Offensive, he saw much death and 
mutilated bodies.  He also saw two friends killed - W.T. and 
T.B.  During his second tour to Vietnam, he was assigned to 
the "33 Field Hospital" in Saigon as a dietitian and he 
observed many wounded and mutilated bodies while making 
rounds on the wards.  He was also involved in many incidents 
of sniper fire when living there.  He saw a bar bombed right 
after he had left the bar, killing many people.  He also 
reported that while in Vietnam, he talked a soldier (J.H.) 
down after the soldier had barricaded himself in the barracks 
with an automatic rifle.  The appellant talked to the soldier 
for 2 hours and then got close enough to him to rush him and 
take the gun away.  He indicated that he believed that his 
Bronze Star Medal was for this incident.  

A letter from the ESG, dated in October 1989, indicates that 
ESG was unable to document that Di An was attacked by mortars 
in November 1968.  However, all U.S. installations in Vietnam 
were within enemy rocket range and most were within mortar 
range.  It was uncommon for a veteran to have served in 
Vietnam without having been rocketed or mortared during the 
time he served there.  Most major U.S. installations in 
Vietnam were many square miles in size.  A PTSD claim 
involving mortars and rockets must be put in the context of 
the personal involvement by the veteran.  Anecdotal 
incidents, such as the bar and bunkers being blown up or the 
appellant's disarming of J.H., although they may be true, are 
not researchable.  Such stressors are seldom found in the 
combat records.  The reasons and circumstances surrounding 
awards may be given in a veteran's official military 
personnel file.  The names of individuals named by the 
appellant as being killed in action were not found the U.S. 
Army casualty files or the 1968 unit Morning Reports.  
However, 1969 Morning Reports, which can be used to verify 
daily personnel actions such as wounded in action, killed in 
action, etc., can be ordered from NARA.  No records were 
found for the 3rd Field Hospital for the period from January 
1971 to January 1972.  However, given this unit's mission of 
providing hospitalization for U.S. military forces, "Free 
World Military Forces," and civilian war casualties, it is 
very probable that the appellant saw many patients with 
serious wounds.   

Evidence submitted after the November 1996 RO decision 
includes a letter from the National Archives and Record 
Administration (NARA) to the appellant's representative, 
dated in July 1999, which indicates that NARA was unable to 
locate Operational Reports - Lessons Learned of the 1st 
Medical Battalion, Company A, for April 1968 through May 
1969.  The appellant also submitted excerpts from a book 
which provide a historical account of the events that took 
place and the lessons learned in the May Offensive in Dai Do.  
In addition, during a hearing held in June 1999, the 
appellant again reported the stressors to which he was 
exposed in service.  Further, he submitted medical records 
dated from 1978 to 1997, which indicate that he has been 
treated for numerous medical and psychiatric conditions, to 
include PTSD. 

The Board has considered the evidence and the applicable laws 
and regulations and finds that while new evidence has been 
submitted since the last final rating decision, the new 
evidence is not material and does not serve to reopen the 
claim for service connection for PTSD.  The letter from NARA 
indicating that Operational Reports for the appellant's unit 
could not be located is of no significance on the issue at 
hand, specifically, whether PTSD is due to injury (to include 
verified stressors) incurred in service.  In addition, the 
post-service medical records which indicate treatment for 
PTSD are also not material.  The post-service diagnosis of 
PTSD was previously before the RO in 1996.  Evidence 
indicating that the appellant continues to have PTSD, which 
was diagnosed many years after service, has no probative 
value as to the issue at hand.  As for the testimony provided 
during a hearing in June 1999, this testimony essentially 
repeats the appellant's assertions regarding the inservice 
stressors.  The assertion as to the stressors which allegedly 
occurred in service was before the RO in 1996.  With regards 
to the historical account of the May Offensive provided by 
the appellant, the Board finds that this evidence is not 
material either.  These excerpts provide general information 
about incidents which occurred in Vietnam during the war; 
they do not provide verification for any of the stressors 
alleged by the appellant.  The Board finds that since the new 
evidence is not probative of the dispositive issue in this 
case, it is not so significant that it must be considered in 
order to fairly decide the claim.  Therefore, the petition to 
reopen must be denied.

II.  TDIU.

The Board finds that this is a matter in which the law, as 
opposed to the evidence, is dispositive of the above-
captioned issue.  In order to establish entitlement to TDIU 
benefits, the evidence must show that the appellant is 
precluded, by reason of his  service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  In this case, there 
are no service connected disabilities.  Therefore, by law, 
entitlement to TDIU benefits cannot be established.  Since 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for PTSD and the 
appeal is denied.  

Entitlement to TDIU benefits is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

